DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s response filed February 16, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending allowed.
5.	The information disclosure statement filed 09/02/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
6.	The electronic terminal disclaimer filed on February 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent application stated in terminal disclaimer has/have been reviewed and accepted. The terminal disclaimer has been recorded.

ALLOWABLE SUBJECT MATTER
	7.	Claims 1-20 are allowed over prior art of record.




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
9.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, reason for indicating allowable subject matter was stated in the allowable subject matter section of previous office action (mailed 02/01/2022), see pp. 5-8, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
10.	However, to keep the record clear, 
For Independent claim 1,
Since, no prior art was found to teach: “a firewall configured to communicate with the critical electronic control unit, the non-critical electronic control unit, and the at least one vehicle bus… wherein the firewall is configured to: (i) periodically send vehicle bus messages to the critical and non-critical electronic control units to determine a state of the vehicle... receive and filter data packets sent by the critical and non-critical electronic control units using the set of filtering rules and the state of the vehicle.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective 
For Independent claim 8,
Since, no prior art was found to teach: “(1) the firewall is configured to send messages to the at least one electronic control unit to determine a state of the vehicle, (2) the vehicle bus bridge is configured to perform bi-directional filtering based upon the first and second set of filtering rules and the state of the vehicle, and (3) the first set of filtering rules is used for vehicle bus messages being sent from a critical vehicle bus to a non-critical vehicle bus and the second set of filtering rules is used for vehicle bus messages being sent from a non-critical vehicle bus to a critical vehicle bus.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claim 20,
Since, no prior art was found to teach: “filtering messages on the first firewall using at least a first set of filtering rules, a second set of filtering rules, and the vehicle state information where the first set of filtering rules is used for vehicle bus messages being sent from a critical vehicle bus to a non-critical vehicle bus and the second set of filtering rules is used for vehicle bus messages being sent from a non-critical vehicle bus to a critical vehicle bus; and sending approved vehicle bus response messages to a vehicle bus.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.

11.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 8, and 20 with proper motivation before the effective filing date of the claimed invention.
12.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U. E. Larson, D. K. Nilsson and E. Jonsson, "An approach to specification-based attack detection for in-vehicle networks," 2008 IEEE Intelligent Vehicles Symposium, 2008, pp. 220-225, doi: 10.1109/IVS.2008.4621263.
Abstract: An upcoming trend for automotive manufacturers is to create seamless interaction between a vehicle and fleet management to provide remote diagnostics and firmware updates over the air. To allow this, the previously isolated in-vehicle network must be connected to an external network, and can thus be exposed to a whole new range of threats known as cyber attacks. In this paper we explore the applicability of a specification-based approach to detect cyber attacks within the in-vehicle network. We derive information to create security specifications for communication https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=4621263&isnumber=4621124
T. Gaska, "Assessing dual use embedded security for IMA," 2013 IEEE/AIA A 32nd Digital Avionics Systems Conference (DASC), 2013, pp. 4A2-1-4A2-19, doi: 10.1109/DASC.2013.6712576.Abstract: Next generation Systems-of-Systems (SoS) Manned and Unmanned Integrated Modular Avionics (IMAs) designs will be challenged to appropriately address emerging security requirements for enhanced Information Assurance (IA) and Trusted Processing (TP). Improvements in security must be accomplished in concert with appropriate insertion of emerging next generation COTS Open Standards leveraging more highly integrated System-on-Chip (SoC) hardware components. New security extensions also need to comply with industry software domain initiatives including Future Airborne Capability Environment (FACETM). At the same time these security extensions need to address mandates for Global Information Grid (GIG) IA and derived protection of Critical Program Information (CPI)/counterfeit components with TP and Trusted Manufacturing (TM) infrastructure. The security threat complexity needs to address exponential pressures in Cyber Warfare with 50-100 Billion interconnected software based devices. It also needs to address the hardware component counterfeit/modification challenges as we move to 10+ Billion transistor chips by 2020 and have further dependence on global supply chain Intellectual Property (IP) and manufacturing. Security is a dual use technology that is receiving focused investment at the university and commercial industry levels. There is a need to be aware of what potential there is for exploiting dual use developments that can be leveraged from investments in cyber security for embedded systems infrastructure. Integrated security initiatives https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6712576&isnumber=6712497
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438